                                                   [Dkt. No. 14]

                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


                               :
UNITED STATES OF AMERICA       :
                               :     Crim. No. 16-459 (RMB)
     v.                        :
                               :     MEMORANDUM ORDER
EFRAIN ROSA,                   :
               Defendant       :
                               :


     This matter comes before the Court upon a Motion for Credit

of Time Served by Defendant Efrain Rosa.   This Motion is denied

because it is procedurally deficient.

     A petition under 28 U.S.C. § 2241 is the only statute that

confers habeas jurisdiction to hear a federal prisoner’s

challenge to the execution of his sentence.   Coady v. Vaughn,

251 F.3d 480, 485-86 (3d Cir. 2001).    Moreover, such petition

must be filed in the district of the prisoner’s confinement.

Defendant Rosa is currently confined in FCI Allenwood in the

Middle District of Pennsylvania.

     Accordingly, the Motion is denied.

                           s/Renée Marie Bumb_________
                           RENÉE MARIE BUMB
                           United States District Judge


Dated: March 12, 2020
